Citation Nr: 1010062	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to VA compensation under the provisions of 38 
U.S.C.A. § 1151 for a ventral hernia, claimed as a residual 
of a coronary artery bypass graft, performed at a VA medical 
center (MC) in May 1995.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 May 1961.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2008, at which time, it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the denial of entitlement to VA 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
ventral hernia, claimed as a residual of a coronary artery 
bypass graft performed at a VAMC in May 1995.  Thereafter, 
the case was returned to the Board for further appellate 
action.

In March 2008, during the course of the appeal, the Veteran 
appeared at a video conference hearing before the Veterans 
Law Judge whose signature appears at the end of this 
decision.  


FINDING OF FACT

The preponderance of the competent evidence of record is 
against a finding that the has a ventral hernia as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or an event not reasonably foreseeable following a 
coronary artery bypass graft performed at a VAMC in May 1995.


CONCLUSION OF LAW

The criteria have not been met for an award of VA 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
ventral hernia, claimed as a residual of a coronary artery 
bypass graft performed at a VAMC in May 1995.  38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to VA compensation under the provisions of 38 
U.S.C.A. § 1151 for a ventral hernia, claimed as a residual 
of a coronary artery bypass graft, performed at a VAMC in May 
1995.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In October 2005, VA received the Veteran's claim, and there 
is no issue as to providing an appropriate application form 
or completeness of the application. 

Once VA received the Veteran's application, it notified him 
of the information and evidence necessary to substantiate and 
complete his claim, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  
VA informed him of the criteria for eligibility for VA 
compensation under the provisions of 38 U.S.C.A. § 1151.  VA 
also set forth the criteria, generally, for rating 
disabilities and for assigning effective dates, should VA 
compensation be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting the Veteran's treatment by or through VA from 
October 1987 through October 2008; records reflecting the 
Veteran's treatment and/or examinations by private health 
care providers from September 1995 through May 2007; and 
reports of multiple VA examinations, performed from May 1995 
through August 2009.  The VA examination reports reflect that 
the examiners reviewed the Veteran's past medical history, 
including his service treatment records; interviewed and 
examined the Veteran; documented his current medical 
conditions; and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, the Veteran testified at hearings held at the RO in 
July 2006 before a VA Decision Review Officer and in March 
2008 before the undersigned Veterans Law Judge.  Transcripts 
of those hearings have been associated with the claims 
folder.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran contends that he has a ventral hernia, primarily, 
as the result of a coronary artery bypass graft performed at 
a VAMC in May 1995.  Therefore, he maintains that he should 
be granted VA compensation under the provisions of 
38 U.S.C.A. § 1151.  However, after carefully considering the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

If a veteran receives treatment by or through VA and sustains 
disability in addition to that for which he was being 
treated, VA compensation may be awarded as if the additional 
disability was service-connected.  38 U.S.C.A. § 1151.  To 
qualify, the additional disability cannot be a result of the 
Veteran's willful misconduct and must have been caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by VA.  The 
proximate cause of the disability must be (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  Id.

In determining whether a veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment. 38 C.F.R. § 
3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  Generally, 
all patient care furnished by VA shall be carried out only 
with the full and informed consent of the patient or, in 
appropriate cases, a representative thereof.  In order to 
give informed consent, the patient must have decision-making 
capacity and be able to communicate decisions concerning 
health care.  38 C.F.R. § 17.32(b) (2009).  The informed 
consent process must be appropriately documented in the 
medical record.  38 C.F.R. § 17.32(d) (2009).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

A review of the evidence discloses that in May 1995, the 
Veteran was admitted to a VAMC with a history of coronary 
artery disease.  He was scheduled to have an elective 
coronary artery bypass graft.  Prior to the surgery, he 
signed a form consenting to the procedure.  He acknowledged 
that the risks, benefits, possibility of complications, as 
well as the expected results, and medical alternatives for 
the procedure had been explained to him.  He further 
acknowledged that no results of the procedure had been 
guaranteed to him.  Thereafter, he underwent a five vessel 
coronary artery bypass graft with grafts harvested from his 
lower extremities.  He reportedly tolerated the procedure 
well and was returned to the Intensive Care Unit in stable 
but guarded condition.  He remained stable during nine 
additional days of hospitalization, after which he was 
discharged to a contract nursing home.  

During followup treatment from June 1995 through April 1996, 
the Veteran developed an infection at the vein donor site in 
his right lower extremity.  He was also treated for 
depression.  Occasionally, he complained of soreness in his 
chest incision.  However, it was noted that the chest 
incision had healed well.  During a VA examination in August 
1995, the examiner confirmed that the chest scar had healed 
well.  It was nontender and appeared stable.  

The threshold question is whether the Veteran has additional 
disability as a result of his coronary artery bypass graft.  
Although the Veteran contends that he has a ventral hernia, 
the various VA and private health care providers who have 
examined and/or treated the Veteran are split on this point.  

In June 2002, a consultation with the VA Chest Surgery Clinic 
acknowledged that there was a knot underlying the incisional 
scar.  However, the consulting surgeon found it compatible 
with scar tissue.  Subsequent CT scans and echograms were, 
generally, negative for the presence of a ventral hernia: and 
during a VA examination in August 2009, the examiner could 
not establish the presence of a ventral hernia.

A ventral hernia was first reported in March 2004 by Kautilya 
A. Mehta, M.D., a vascular surgeon.  That report was 
confirmed on several occasions from June 2004 through April 
2007, by Barry G. Perkins, M.D., a specialist in 
gastroenterology and hepatology, and by Russell S. Gornichec, 
M.D., a surgeon.

However, even assuming that the Veteran does have a ventral 
hernia resulting from his May 1995 coronary artery bypass 
graft, that does not end the inquiry.  As noted above, the 
mere presence of additional disability does not establish 
cause.  The evidence must show that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or that the development 
of a ventral hernia as a residual of a coronary artery bypass 
graft was not reasonably foreseeable.  

In this case, the evidence, such as the August 2009 VA 
examination report, strongly suggests that a ventral hernia 
is not an unforeseeable residual of a coronary artery bypass 
graft.  Indeed, there is no competent evidence to the 
contrary.  Moreover, there is no competent evidence of record 
that such additional disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  

The only two health care providers to consider the question 
were Sydney D. Williams in July 2000 and the most recent VA 
examiner.  Neither of those physicians found any objective 
evidence that the VA health care providers were incompetent 
in performing the Veteran's coronary artery bypass graft or 
that they otherwise breached the acceptable standard of 
medical care.  The only reports to the contrary come from the 
Veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  For 
example, he is qualified to report his symptoms.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis of his symptoms or the cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, cannot be considered competent 
evidence that VA was carelessness or negligent; lacked the 
proper skill; made an error in judgment; or committed a 
similar instance of fault on the part of VA in performing his 
coronary artery bypass graft in 1995.  Absent such evidence, 
the Veteran cannot meet the criteria for entitlement to VA 
compensation under the provisions of 38 U.S.C.A. § 1151.  
Accordingly, such benefits are not warranted, and the appeal 
is denied.

In arriving at the foregoing decision, the Board has 
considered the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate 
balance of evidence which neither proves nor disproves the 
claim.  In this case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to VA compensation 
under the provisions of 38 U.S.C.A. § 1151 for a ventral 
hernia, claimed as a residual of a coronary artery bypass 
graft, performed at a VAMC in May 1995.  Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102. 

ORDER

Entitlement to VA compensation under the provisions of 38 
U.S.C.A. § 1151 is denied for a ventral hernia, claimed as a 
residual of a coronary artery bypass graft, performed at a 
VAMC in May 1995.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


